Exhibit 10.11

General Mills Separation Pay and Benefits Program for Officers

Introduction

This document sets forth the Separation Pay and Benefits Program for Officers
(the “Program”) of General Mills, Inc. (the “Company”). The provisions of the
Program, as amended from time to time, reflect a comprehensive review undertaken
by the Company of its severance policies and programs, and govern terminations
of employment following the effective date (the “Effective Date”) of the
Program’s adoption by the Company’s Board of Directors (the “Board”).

The provisions of the Program are set forth in two independent component plans.
Plan A of the Program (“Plan A”) formalizes the Company’s existing severance
practices, and Plan B of the Program (“Plan B”) sets forth certain provisions
that will apply in respect of terminations of employment of certain officers
following a Change of Control (as defined herein).

The Program serves as the umbrella document governing severance policies of the
Company. However, each of Part A and Part B, as subplans of the Program,
constitute independent employee benefit plans and shall be treated for purposes
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), as
distinct plans.

The Program supersedes any severance plans, policies and/or practices in effect
on the Effective Date at the Company and its Affiliates with respect to
Participants (as defined in Plan A) and Change of Control Participants (as
defined in Plan B).

The Program was amended and restated generally effective as of May 5, 2014.



--------------------------------------------------------------------------------

Plan A

ARTICLE I

PURPOSE

This Plan A is intended to formalize the Company’s separation pay and benefits
policy. The purpose of this Plan A is to provide transitional pay and benefits
for a limited period of time to certain terminated employees. The Company
reserves the right to amend or terminate this Plan A by action of the Committee
in accordance with the amendment and termination provisions set forth below.

ARTICLE II

DEFINITIONS

As used in this Plan A, the following words and phrases shall have the following
respective meanings (unless the context clearly indicates otherwise):

2.1 Administrator. The Company.

2.2 Affiliate. An Affiliate of the Company shall mean any company controlled by,
controlling, or under common control with, the Company.

2.3 Annual Base Salary. With respect to a Participant, the annual base salary in
effect immediately prior to such Participant’s Date of Termination.

2.4 Average Annual Bonus. The average of the applicable Participant’s annual
bonuses paid or payable under the Incentive Plan (including amounts earned but
deferred), for each of the last three full fiscal years (or such lesser number
of years for which such Participant was employed by the Company) prior to the
year during which occurs the Participant’s Date of Termination. In the event the
Participant was not employed by the Company for the whole of any such fiscal
year and not paid a full year’s bonus, said bonus amount shall be annualized.
Any Participant who has not yet received any bonuses shall be deemed to have an
Average Annual Bonus of zero.

2.5 Cause. With respect to any Participant, any definition of “Cause” set forth
in an employment, severance, or similar agreement between such Participant and
the Company (or an Affiliate thereof), or, if no such definition exists, the
occurrence of any of the following:

(a) the Participant’s conviction of, or plea of guilty or no contest with
respect to, a felony;

(b) the improper disclosure by the Participant of proprietary information or
trade secrets of the Company and its Affiliates;

(c) willful failure to perform, or negligent performance of, one’s employment
duties;

(d) the falsification by the Participant of any records or documents of the
Company and its Affiliates;

(e) the willful misconduct, misappropriation, breach of fiduciary duty, fraud,
or embezzlement of the Participant with regard to the Company and its
Affiliates;

(f) the violation by the Participant of any employment rules, policies
(including the Company’s Code of Conduct) or procedures of the Company and its
Affiliates; or

(g) any intentional or gross misconduct of the Participant that injures the
business or reputation of the Company and its Affiliates.

2.6 Change of Control. As defined in Part B of this Program.

2.7 Code. The Internal Revenue Code of 1986, as amended from time to time.

2.8 Committee. The Compensation Committee of the Board.



--------------------------------------------------------------------------------

2.9 Company. As defined in the preamble and in Section 6.2 of this Plan A.

2.10 Comparable Job. A job offering (i) no reduction in base salary of more than
10%, (ii) no reduction in the annual cash compensation opportunity (i.e., base
salary plus target bonus) of more than 10% (iii) no material adverse reduction
in duties and responsibilities, and (iv) no requirement of relocation to a job
location more than 50 miles from the Participant’s then-current job location.

2.11 Date of Termination. The applicable Participant’s last day of active
employment (or last day of Leave of Absence), as designated by the Company.

2.12 Incentive Plan. The Company’s Executive Incentive Plan, or other formal
incentive bonus plans maintained by the Company, an Affiliate, or another entity
in which the Company has a significant equity interest, or any such predecessor
or successor plan.

2.13 Interest. Interest on the applicable delayed payment equal to the “prime
rate” (as reported in the Wall Street Journal on the Date of Termination) plus
1%, which interest shall be calculated on the basis of a 365-day year and the
actual number of days elapsed from and including the Date of Termination
through, but excluding, the date of payment.

2.14 Leave of Absence. Any absence from work authorized by the Company or an
Affiliate thereof, whether paid or unpaid, including but not limited to,
absences because of bereavement, extended care of a family member, personal
emergencies, sick time, disability (short-term or long-term), education,
vacation, sabbatical, worker’s compensation, jury duty and active military
service. The duration of the applicable Leave of Absence, including the date
when the Participant is required to return to his or her active duties, shall be
determined in the Company’s sole discretion, subject to applicable legal
requirements.

2.15 Multiple. With respect to any Participant, such Participant’s “Multiple”
shall be the number so designated on Appendix A of this Plan A. A Multiple may
be either a whole number or a fractional number.

2.16 Participant. Any employee of the Company and its Affiliates at the level of
Vice President or above who are designated by the Company as Officers, and any
other employees of the Company and its Affiliates designated as Participants on
Appendix A of this Plan A.

2.17 Section 409A. Section 409A of the Code.

2.18 Separation Benefits. The amounts and benefits payable or required to be
provided in accordance with Section 4.3 of this Plan A.

ARTICLE III

ELIGIBILITY

3.1 Participation. A Participant shall cease to be a Participant in this Plan A
if such Participant ceases to be employed by the Company and its Affiliates
under circumstances not entitling such Participant to Separation Benefits or if
such Participant ceases to be employed by the Company and its Affiliates at the
officer level of Vice President or above.

3.2 No Termination of Participation Following Termination Entitling Participant
to Benefits Under Plan. Notwithstanding Section 3.1 of this Plan A, a
Participant who is entitled, as a result of a cessation of employment while a
Participant, to receive benefits under this Plan A, shall remain a Participant
in this Plan A (and shall not be subject to a reduction of such Participant’s
Multiple) until the amounts and benefits payable under this Plan A have been
paid or provided to such Participant in full.

3.3 Special Rules for Non-U.S. Participants. The following provisions apply to
Participants whose primary place of employment is outside the United States
(“Non-U.S. Participants”):

(a) The intent of the Plan is to cover all Company employees who come within the
definition of Participant whether or not their primary place of employment is in
the United States. For purposes of clarification, Non-U.S. Participants must be
officers of the Company, as solely determined in the discretion of the Company
on its corporate books, in addition to having the title of Vice President or
above.

(b) The Company’s intent is to provide Non-U.S. Participants the same levels and
amounts of benefits as other Participants, but not more than other Participants
would be entitled to under the Plan. It is acknowledged that certain Non-U.S.
Participants may be covered by laws outside the U.S., including national,
provincial, and/or local laws, governing the employment



--------------------------------------------------------------------------------

relationship between said Participants and the Company. It is further
acknowledged that Non-U.S. Participants may have individual or collective
employment agreements that contain applicable employment separation provisions.
However, in no case shall the Company pay any amounts, or provide any benefits,
which are related in any manner to a Participant’s separation of employment from
the Company, greater than the amounts or in addition to the benefits or
coverages, otherwise provided for under the Plan.

(c) Any amounts due to a Non-U.S. Participant relating to employment separation
rights or claims under any non-U.S. laws (as generally referred to above) or any
applicable individual or collective employment agreement shall reduce the amount
of cash and benefits due under this Plan (the “Offset”). Any such reduction
shall be made in a manner determined by the Administrator in its sole discretion
to be equivalent in value. For purposes of description and example and not
limitation, such offsetting amounts may be claims for severance pay, notice,
notice pay, redundancy pay, redundancy notice, severance indemnity,
end-of-service payments, wrongful or unfair dismissal awards/claims,
discriminatory termination awards/claims, retaliatory termination
(“victimization”), or other employment termination awards/claims.

(d) If, for any reason, the Offset is not possible, or if any non-U.S. laws or
any individual or collective agreement would require the Company to pay or
provide benefits or coverages greater than an amount otherwise due under this
Plan, or if any non-U.S. laws, or any individual or collective agreement would
prevent any Non-U.S. Participant from effectively and completely releasing the
Company from all claims, then the employee in question shall become ineligible
for any payments or benefits under this Plan retroactively, nunc pro tunc, and
any and all claims under or interests in this Plan shall be immediately
forfeited.

(e) The provisions of this Section are in addition to the other terms and
conditions of the Plan. In particular, the requirements of Sections 4.1 and 4.2
must be satisfied by Non-U.S. Participants.

ARTICLE IV

SEPARATION BENEFITS

4.1 Right to Separation Benefits. A Participant shall be entitled to receive
from the Company the Separation Benefits as provided in Section 4.3 of this Plan
A if (a) such Participant’s employment with the Company and its Affiliates has
been terminated for a reason specified in Section 4.2(a) of this Plan A,
(b) such Participant has not refused an offer of employment by the Company and
its Affiliates for a Comparable Job, and (c) such Participant executes within 50
days (or such shorter period as is required of such Participant by the Company)
following the Date of Termination (and does not revoke), in a form that is
satisfactory to the Company, such documents as the Company may require, which
shall include a separation agreement that contains an effective general release
of all known and unknown claims against the Company in a form consistent with
the Company’s past practice, and may include provisions binding the Participant
to confidentiality, cooperation with litigation, non-disparagement,
non-competition, and/or non-solicitation agreements (in the event that a
Participant fails to execute such documents within the required time period or
revokes any such document, the Company may recover any payments or benefits paid
or provided hereunder to such Participant and shall cease to pay or provide any
further payments or benefits hereunder to such Participant).

4.2 Termination of Employment.

(a) Terminations Which Give Rise to Separation Benefits Under This Plan A. Any
termination under the following circumstances shall be deemed to be a
termination for a reason specified in Section 4.2(a) of this Plan A: any
involuntary termination of employment initiated by the Company and its
Affiliates (excluding any transfer to the Company or an Affiliate thereof) other
than for Cause or Disability (as defined below). A termination of employment
will not be deemed to be described by this paragraph if it occurs in connection
with a transfer by the Company and its Affiliates of assets or stock, and the
applicable Participant receives an offer of a Comparable Job with the transferee
of such assets or stock (whether before, at the time of, or immediately after
the closing of such transfer). In the case of an involuntary termination of
employment initiated by the Company and its Affiliates other than for Cause, the
applicable Participant must remain employed (or on approved Leave of Absence)
until the date of termination communicated by the Company in order for the
termination to qualify as a termination described by this paragraph. A
termination of employment will not be deemed to be described by this paragraph
if it follows a period of community assignment. The Company and the applicable
Participant shall take all steps necessary (including with regard to any
post-termination services by such Participant) to ensure that any termination
described in this Section 4.2(a) of this Plan A constitutes a “separation from
service” within the meaning of Section 409A.

(b) Terminations Which Do Not Give Rise to Separation Benefits Under This Plan
A. If a Participant’s employment is terminated for Cause, Disability (within the
meaning of the Company’s long-term disability plan applicable to the
Participant), as a result of the Participant’s death, or due to voluntary
termination, such termination shall not be deemed to be a termination for a
reason specified in Section 4.2(a) of this Plan A and the Participant shall not
be entitled to Separation Benefits under this Plan A.

4.3 Separation Benefits.



--------------------------------------------------------------------------------

(a) If a Participant’s employment is terminated under the circumstances set
forth in Section 4.1 of this Plan A entitling such Participant to Separation
Benefits, the Company shall pay or provide, as the case may be, to such
Participant the amounts and benefits set forth in items (i) through (iii) below
(the “Separation Benefits”):

(i) the Company shall pay to the Participant the following amounts:

(A) the Participant’s base salary through the Date of Termination to the extent
not theretofore paid, payable in a lump sum as soon as practicable, but in no
event later than the Company’s next scheduled payroll date, following the Date
of Termination; and

(B) the product of (1) the actual annual bonus, if any, the Participant would
have received for the fiscal year during which the Date of Termination occurs
had such Participant remained employed through the conclusion of such year
(based on actual performance) and (2) a fraction, the numerator of which is the
number of days in such year through the Date of Termination, and the denominator
of which is 365, payable following the conclusion of such year but in no event
more than two-and-a-half months following such conclusion; and

(C) an amount equal to the product of (1) the Multiple and (2) the sum of
(x) the Participant’s Annual Base Salary (or, if the Date of Termination follows
a Change of Control and the Participant’s base salary was higher immediately
prior to such Change of Control, such higher salary) and (y) the Average Annual
Bonus, such amounts to be paid ratably in accordance with the Company’s regular
payroll practices over a period of years equal to the applicable Multiple;

(ii) for a number of years after the Participant’s Date of Termination equal to
the Multiple, the Company shall cause the Company’s welfare plans to continue
medical and dental benefits to the Participant and/or the Participant’s family
on the same terms applicable to similarly situated active employees, with the
Participant’s share of the premiums no greater than that applicable to such
similarly situated active employees; provided, however, that if the Participant
becomes reemployed with another employer and is eligible to receive medical
and/or dental benefits under another employer provided plan, the medical and/or
dental benefits, as applicable, described herein shall terminate; and, provided,
further, that the benefits provided hereunder shall be provided in such a manner
that such benefits (and the costs and premiums thereof) are excluded from the
Participant’s income for federal income tax purposes. Notwithstanding the
foregoing, if the Company reasonably determines that providing continued
coverage under one or more of its welfare benefit plans contemplated herein
could adversely affect the tax treatment of other participants covered under
such plans, or would otherwise have adverse legal ramifications or adverse
economic impact, the Company may, in its discretion, provide other insurance
coverage substantially similar in the aggregate to the continued coverage
otherwise required hereunder; and

Notwithstanding the preceding provisions of this Section 4.3, in the event that
the applicable Participant is a “specified employee” (within the meaning of
Section 409A) (as determined in accordance with the methodology established by
the Company as in effect on the Date of Termination) (a “Specified Employee”) on
the Date of Termination, any amounts that would be payable within the first six
months following the Date of Termination pursuant to Section 4.3(a)(i)(C) of
this Plan A that exceed the amount referenced in Treas. Regs.
Section 1.409A-1(b)(9)(iii)(A) with respect to such Participant shall be paid,
with Interest from the date on which payment would otherwise have been made, on
the first business day of the first calendar month that begins after the
six-month anniversary of such Participant’s “separation from service” within the
meaning of Section 409A of the Code (the “Delayed Payment Date”); provided,
however, that if such Participant who is a Specified Employee is a Change of
Control Participant (as defined in Plan B of this Program), all amounts that
would have been paid within the first six months following the Date of
Termination pursuant to Section 4.3(a)(i)(C) of this Plan A shall be paid, with
Interest from the date on which payment would otherwise have been made, on the
Delayed Payment Date.

(b) Reductions in Certain Instances.

(i) The Separation Benefits provided under this Plan A shall be reduced (but not
below zero) by the amount of any severance or separation pay and benefits and/or
salary-based guaranteed compensation payments provided for under the terms of
any other written employment, change in control, severance, consulting or
similar agreement (including an offer letter) to which the applicable
Participant and the Company (or an Affiliate thereof) are party or any other
severance plan, policy or arrangement in which the Participant participates, or
any statutory severance scheme applicable to the Participant, including, without
limitation, the Worker Adjustment and Retraining Notification Act of 1988 set
forth at 29 U.S.C. § 2101 et seq. or any similar state or local statute to the
extent not preempted by ERISA (collectively, “Severance Arrangements”). Nothing
in this Plan A shall be construed to provide separation pay or benefits that are
duplicative of any separation pay, which shall include the payment of
salary-based guaranteed compensation, or benefits provided to a Participant
pursuant to any Severance Arrangement. Without limiting the generality of the
foregoing, if any federal, state or local law (to the extent not preempted by
ERISA), including without limitation, worker’s compensation laws (and excluding
applicable state or



--------------------------------------------------------------------------------

federal laws regarding jury duty or active military service) or any Company
policy, benefit or practice, including, without limitation, disability benefits
or vacation pay (excluding vacation accrued but unused prior to the Date of
Termination) either provides or requires the Company to provide a Participant
with income in place of such Participant’s salary or vacation pay accruing after
the Date of Termination, then the Separation Benefits to which the Participant
would have been entitled under this Plan A shall be reduced by the amount of
such replacement pay or such post-Date of Termination vacation pay received by
the Participant. For clarity, the Company’s qualified and non-qualified
retirement plans are not considered Severance Arrangements for purposes of this
paragraph and amounts payable under this Plan A shall not be reduced pursuant to
this paragraph as a result of amounts payable under such qualified and
non-qualified retirement plans.

(ii) The Company also reserves the right, subject to Section 409A of the Code,
to offset any separation pay or benefits under this Plan A by any advances,
expenses, loans, claims for damages or other monies (including any tax
withholding due in respect of payments hereunder or otherwise) the applicable
Participant owes the Company or any of its Affiliates (except for any personal
or business loan for which the Participant may have contracted with the Company
or any of its Affiliates).

(iii) In the event that any payment or benefit under this Plan A would be
non-deductible as a result of the application of Section 280G of the Code, such
payment or benefit shall be reduced to the maximum amount that may be paid or
provided without any payment or benefit to the applicable Participant being
non-deductible as a result of the application of Section 280G of the Code. Such
reduction of the amounts payable hereunder, if applicable, shall be made by
reducing the payments and benefits under the following sections of this Plan A
in the following order: (1) Section 4.3(a)(i)(C), (2) Section 4.3(a)(ii), , and
(3) Section 4.3(a)(i)(B).

(iv) If a Participant obtains employment within the Company or any of its
Affiliates following a termination entitling such Participant to Separation
Benefits and prior to the expiration of the number of weeks of such Separation
Benefits, any Separation Benefits will cease immediately.

(v) Notwithstanding the provisions of any other section of this Plan A,
Separation Benefits may be discontinued if the applicable Participant is
determined by the Administrator (1) to have engaged in conduct at any time while
employed by the Company that would have provided a basis for a for-Cause
termination, (2) to have violated any of the representations or obligations
undertaken by the Participant by executing such documents as the Company may
require pursuant to Section 4.1(c) of this Plan A in order for the Participant
to be eligible for Separation Benefits under this Plan A, or (3) to have engaged
in any conduct or act that was injurious, detrimental or prejudicial to the
interest of the Company. This paragraph shall have no application following a
Change of Control.

ARTICLE V

ADMINISTRATION

5.1 Benefits Unsecured. The separation pay and benefits and costs of this Plan A
are payable by the Company out of its general assets, with the exception of any
portion of the premiums or costs for continued benefit coverage for which
Participants will be responsible. The right of a Participant to receive payments
or benefits under this Plan A shall be only that of an unsecured creditor
against the assets of the Company and payments and benefits under this Plan A
shall be made solely from the assets of the Company. No Participant shall have
any right to any specific assets of the Company by virtue of this Plan A.

5.2 Administrator. The general administration of this Plan A and the
responsibility for carrying out its provisions shall be vested in the
Administrator. The Company shall be the “Administrator” within the meaning of
Section 3(16) of ERISA and shall have all the responsibilities and duties
contained therein. The Administrator shall have the authority to appoint and
delegate its responsibilities under this Plan A and to designate other persons
to carry out any of its responsibilities under this Plan A. The Administrator
and/or its designee(s) shall have such discretionary powers as are necessary or
appropriate to discharge his, her or its duties, including but not limited to,
discretionary interpretation and construction of this Plan A, and the
determination of all questions of eligibility, participation and benefits and
all other related or incidental matters, provided that during the two-year
period following a Change of Control (and thereafter, to the extent the issue in
question relates to a termination of employment during such period), decisions
of the Administrator shall be subject to de novo review in the courts. The
Administrator’s (and/or its designee’s) decision will be binding on the
applicable Participant, the Participant’s spouse or other dependent or
beneficiary and all other interested parties, subject to review or correction
only to the extent that such a decision, determination or construction is shown
by clear and convincing evidence to be arbitrary and capricious, provided that
during the two-year period following a Change of Control (and thereafter, to the
extent the issue in question relates to a termination of employment during such
period), decisions of the Administrator shall be subject to de novo review in
the courts. The Administrator and/or its designee may adopt rules and
regulations of uniform applicability in his/her interpretation and
implementation of this Plan A. In order for a Participant to be eligible for
Separation Benefits, the Administrator and/or its designee shall require each
Participant to execute (and not revoke), such documents as the Administrator



--------------------------------------------------------------------------------

and/or its designee may require pursuant to Section 4.1(c) of this Plan A and to
provide proof of any information that the Administrator finds necessary or
desirable for the proper administration of this Plan A.

5.3 Claims Procedures. Any claim for benefits under this Plan A must be
submitted in writing to the Administrator. If a claim for benefits under this
Plan A is denied in whole or in part, the claimant (or his or her authorized
representative) will be notified by the Administrator within 90 days of the date
the claim is delivered to the Administrator, unless special circumstances
require an extension of time for processing the claim, in which case the
claimant will be provided written notification, prior to the termination of the
initial 90-day period, of the special circumstances requiring an extension and
the date (not to exceed a period of an additional 90 days) by which the
Administrator expects to render a final decision. The notification will be
written in understandable language and will state (a) specific reasons for
denial of the claim, (b) specific references to any provision of this Plan A on
which the denial is based, (c) a description (if appropriate) of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary, and (d) an
explanation of this Plan A’s review procedure and the time limits applicable to
such procedures, including the claimant’s right to bring a civil action under
section 502(a) of ERISA following an adverse benefit determination on review. A
claim that is not acted upon within 90 days may be deemed by the claimant to
have been denied.

5.4 Review of Claim Denials. Within 60 days after a claim has been denied, or
deemed denied, the claimant or his or her authorized representative may make a
request for a full and fair review by submitting to the Administrator a written
statement (a) requesting a review of the denial of the claim, (b) setting forth
all of the grounds upon which the request for review is based and any facts in
support thereof, and (c) setting forth any issue or comments which the claimant
deems relevant to the claim. The claimant or his or her authorized
representative, shall have, upon request and free of charge, reasonable access
to, and copies of, all documents, records and other information relevant to the
claimant’s claim for benefits and may submit comments, documents, records and
other information relating to the claim in writing. The review shall take into
account all comments, documents, records and other information submitted by the
claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The Administrator
shall make a decision on review within 60 days after the receipt of the
claimant’s request for review, unless the Administrator determines that special
circumstances require an extension of time for processing a review is required,
in which case the claimant will be notified and a decision will be made within
120 days of receipt of the request for review. If the Administrator determines
that an extension of time is required, written notice shall be furnished to the
claimant prior to the termination of the initial 60-day period which shall
indicate the special circumstances requiring the extension and the date by which
the Administrator expects to render a final decision. The decision will be in
writing and in understandable language. The decision shall set forth
(i) specific reasons for the denial of the claim, (ii) specific references to
any plan provision on which the benefit determination is based, (iii) a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits, and (iv) a statement
describing any voluntary appeal procedures offered by this Plan A and the
claimant’s right to obtain information about such procedures and a statement of
the claimant’s right to bring an action under section 502(a) of ERISA. The
decision of the Administrator on review shall be final and conclusive upon all
persons unless it is shown by clear and convincing evidence to be arbitrary and
capricious. The claimant may pursue a grievance in a federal court if he or she
is improperly denied any right or remedy to which he or she is entitled under
the Claim Review Procedure. No legal action may be brought to recover benefits
allegedly due under this Plan A unless a claimant has exhausted the Claim Review
Procedure set forth in this Plan A; and in no event may a claimant commence such
a legal action more than one year from the date of the claim denial.

ARTICLE VI

MISCELLANEOUS

6.1 Amendment and Termination. This Plan A may be terminated or amended in any
respect by resolution adopted by a majority of the Committee, provided that this
Plan A may not be terminated or amended in any manner which would adversely
affect the rights or potential rights of Participants if such action is taken in
connection with, in anticipation of, during the six-month period prior to, or
during the two-year period following, a Change of Control. No amendment or
termination shall give the Company the right to recover any amount paid to a
Participant prior to the date of such action or to cause the reduction,
cessation or discontinuance of Separation Benefits to any person or persons
under this Plan A already receiving or entitled to receive separation pay or
benefits under this Plan A. No vested rights are provided under this Plan A,
subject to Section 3.2 of this Plan A and to the Change of Control-related
limitations set forth above on amendments and terminations.

6.2 Successors. This Plan A shall bind any successor of the Company, its assets
or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under this Plan A if no succession had taken place.
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and to honor this Plan A in the
same manner and to the same extent that the Company would be required to honor
it if no such succession had taken place. The term “Company,” as used in this
Plan A, shall mean the Company as hereinbefore defined and any successor or
assignee to the business or assets which by reason hereof becomes bound by this
Plan A.



--------------------------------------------------------------------------------

6.3 Compliance With Law. Notwithstanding anything else contained in this Plan A,
the Company shall not be required to make any payment or take any other action
prohibited by law, including, but not limited to, any regulation, directive, or
order of federal or state regulatory authorities.

6.4 Employment Status. This Plan A does not constitute a contract of employment
or impose on any Participant, the Company, or any Affiliate of the Company any
obligation to retain any Participant as an employee.

6.5 Benefits Not Assignable. Subject to Section 4.3 of this Plan A, payments and
benefits under this Plan A are not assignable or subject to alienation since
they are not vested and are solely for the support and maintenance of the
applicable Participant. Likewise, such payments and benefits shall not be
subject to attachment by creditors or through legal process against the Company,
the Administrator or any Participant.

6.6 Tax Withholding. The Company may withhold from any amounts payable under
this Plan A such Federal, state, local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

6.7 Construction. The invalidity or unenforceability of any provision of this
Plan A shall not affect the validity or enforceability of any other provision of
this Plan A, which shall remain in full force and effect, and any prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The captions of this
Plan A are not part of the provisions hereof and shall have no force or effect.

6.8 Governing Law. This Plan A is subject to ERISA, but is intended to qualify
as a plan which is unfunded and is maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees. To the extent not superseded by federal law, this Plan A
shall be governed by and construed in accordance with the laws of the State of
Minnesota, without reference to principles of conflict of laws.

6.9 Section 409A. This Plan A is intended to comply with the requirements of
Section 409A of the Code or an exemption or exclusion therefrom and shall in all
respects be interpreted and administered in accordance with Section 409A of the
Code. If any provision of the Plan would otherwise conflict with or frustrate
this intent, that provision will be interpreted and deemed amended so as to
avoid the conflict. Each payment under this Plan A shall be treated as a
separate payment for purposes of Section 409A of the Code. In no event may a
Participant, directly or indirectly, designate the calendar year of any payment
to be made under this Plan A. All reimbursements and in-kind benefits provided
under this Plan A shall be made or provided in accordance with the requirements
of Section 409A of the Code, including, without limitation, that (i) in no event
shall reimbursements by the Company under this Plan A be made later than the end
of the calendar year next following the calendar year in which the applicable
fees and expenses were incurred, provided, that the applicable Participant shall
have submitted an invoice for such fees and expenses at least 10 days before the
end of the calendar year next following the calendar year in which such fees and
expenses were incurred; (ii) the amount of in-kind benefits that the Company is
obligated to pay or provide in any given calendar year shall not affect the
in-kind benefits that the Company is obligated to pay or provide in any other
calendar year; (iii) the applicable Participant’s right to have the Company pay
or provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (iv) in no event shall the Company’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than the applicable Participant’s remaining lifetime (or if longer,
through the 20th anniversary of the Date of Termination).



--------------------------------------------------------------------------------

Appendix A of Plan A

With respect to the Participants individually listed below, the applicable
Multiple shall be the Multiple set forth next to such Participant’s name. For
other Participants, the applicable Multiple shall be determined based on such
Participant’s position immediately prior to the Date of Termination, in
accordance with the following table:

 

Position

   Multiple  

Vice President

     1.0   

Senior Vice President

     1.5   

Executive Vice President and Above

     2.0   

Notwithstanding the foregoing table, the Multiples for the following
Participants shall be as set forth below:

 

Participant

   Multiple



--------------------------------------------------------------------------------

Plan B

ARTICLE I

PURPOSE

The Board has determined that it is in the best interests of the Company and its
shareholders to assure that the Company will have the continued dedication of
its senior executives, notwithstanding the possibility, threat or occurrence of
a Change of Control (as defined below) of the Company. The Board believes it is
essential to diminish the inevitable distraction to its senior executives by
virtue of the personal uncertainties and risks created by a pending or
threatened Change of Control and to encourage its senior executives’ full
attention and dedication to the Company currently and in the event of any
threatened or pending Change of Control, and to provide its senior executives
with compensation and benefit arrangements upon a Change of Control which ensure
that the compensation and benefits expectations of its senior executives will be
satisfied and which are competitive with those of other corporations. This Plan
B is intended to serve the aforementioned purposes. The Company reserves the
right to amend or terminate this Plan B by action of the Committee (as defined
below) in accordance with the amendment and termination provisions set forth
below.

ARTICLE II

DEFINITIONS

As used in this Plan B, the following words and phrases shall have the following
respective meanings (unless the context clearly indicates otherwise):

2.1 Affiliate. An Affiliate of the Company shall mean any company controlled by,
controlling, or under common control with, the Company.

2.2 Annual Base Salary. With respect to a Change of Control Participant, twelve
times the higher of the monthly base salary paid or payable, including any base
salary which has been earned but deferred, to such Change of Control Participant
by the Company and its Affiliates in respect of the month immediately preceding
the month in which (i) the Change of Control occurs or (ii) such Change of
Control Participant’s Date of Termination occurs.

2.3 Average Annual Bonus. The average of the applicable Change of Control
Participant’s annual bonuses paid or payable under the Incentive Plan (including
amounts earned but deferred), for each of the last three full fiscal years (or
such lesser number of years for which such Change of Control Participant was
employed by the Company) prior to the Change of Control (annualized in the event
that such Change of Control Participant was not employed by the Company for the
whole of any such fiscal year and not paid a full year’s bonus for such year).
In the case of a Change of Control Participant who has not yet received any
bonuses, Average Annual Bonus shall equal such Change of Control Participant’s
target bonus, as calculated using a 1.50 corporate/unit rating and the target
individual rating at the Change of Control Participant’s level under the
Incentive Plan for the fiscal year during which occurs the Change of Control.

2.4 Change of Control. Any of the following events:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the 1934 Act) of 20% or more of the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change of Control: (1) any
acquisition directly from the Company; (2) any acquisition by the Company;
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or
(4) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (c) of this Section 2.4; and
provided, further, that if any Person’s beneficial ownership of the Outstanding
Company Voting Securities reaches or exceeds 20% as a result of a transaction
described in clause (i) or (ii) above, and such Person subsequently acquires
beneficial ownership of additional voting securities of the Company, such
subsequent acquisition shall be treated as an acquisition that causes such
Person to own 20% or more of the Outstanding Company Voting Securities; or

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board,



--------------------------------------------------------------------------------

but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”);
excluding however such a Business Combination pursuant to which (i) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Voting
Securities, (ii) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

2.5 Change of Control Multiple. With respect to any Change of Control
Participant, such Change of Control Participant’s “Change of Control Multiple”
shall be as follows:

 

Position

   Multiple  

Executive Vice President and Above

     2.0   

Senior Vice President

     1.5   

2.6 Change of Control Participant. An employee of the Company and its Affiliates
who is an officer of the Company in good standing and has been appointed by the
Company’s Senior Human Resources Officer to, and remains on, the Corporate
Operating Committee, or is otherwise designated by the Committee (or its
delegate) as a Change of Control Participant. Individuals may be removed from
the Corporate Operating Committee by the Company’s Senior Human Resources
Officer by written action or by the Committee through written action, and shall
no longer be Change of Control Participants. The Committee may also otherwise
act to remove an individual from status as a Change of Control Participant. This
section 2.6 is subject to the provisions and protections of Section 3.1.

2.7 Change of Control Separation Benefits. The amounts and benefits payable or
required to be provided in accordance with Section 4.3 of this Plan B.

2.8 Code. The Internal Revenue Code of 1986, as amended from time to time.

2.9 Committee. The Compensation Committee of the Board.

2.10 Company. As defined in the preamble and in Section 6.1 of this Plan B.

2.11 Date of Termination. If a Change of Control Participant’s employment is
terminated by the Company for Cause, or by the Change of Control Participant for
Good Reason, the Date of Termination shall be the date of receipt of the Notice
of Termination (as described in Section 4.2(c) of this Plan B) or any later date
specified therein, as the case may be. If a Change of Control Participant’s
employment is terminated by the Company other than for Cause or Disability, the
Date of Termination shall be the date on which the Company notifies such Change
of Control Participant of such termination. If a Change of Control Participant’s
employment is terminated by the Change of Control Participant without Good
Reason, the Date of Termination shall be the date on which the Change of Control
Participant notifies the Company of such termination. If a Change of Control
Participant’s employment



--------------------------------------------------------------------------------

is terminated by reason of death or Disability, the Date of Termination shall be
the date of death of such Change of Control Participant or the Disability
Effective Date, as the case may be.

2.12 Incentive Plan. The Company’s Executive Incentive Plan, or other formal
incentive bonus plans maintained by the Company, an Affiliate, or another entity
in which the Company has a significant equity interest, or any predecessor or
successor plan.

2.13 Interest. Interest on the applicable delayed payment equal to the “prime
rate” (as reported in the Wall Street Journal on the Date of Termination (or, if
it is not reported on such date, on the next following business day on which it
is reported)) plus 1%, which interest shall be calculated on the basis of a
365-day year and the actual number of days elapsed from and including the Date
of Termination through, but excluding, the date of payment.

2.14 Section 409A. Section 409A of the Code.

2.15 Section 409A Change of Control. Section 409A Change of Control means a
Change of Control that also constitutes a “change in the ownership or effective
control” of the Company or “a change in the ownership of a substantial portion
of the assets” of the Company (each as defined in Section 409A(a)(2)(A)(v) of
the Code and the regulations thereunder as in effect from time to time).

2.16 Specified Employee. A Change of Control Participant who is a “specified
employee” (within the meaning of Section 409A(a)(2)(B)(i) of the Code), as
determined in accordance with the methodology established by the Company as in
effect on the Date of Termination of such Change of Control Participant.

ARTICLE III

ELIGIBILITY

3.1 Participation. Individuals who are within the definition of Change of
Control Participant may be added or removed as provided in Section 2.6, and the
Change of Control Multiples may be altered, provided that no Change of Control
Participant may be so removed nor may any Change of Control Multiple be altered
(a) in connection with or in anticipation of a Change of Control or during the
two-year period following a Change of Control, or (b) subject to Section 3.2(b)
of this Plan B, without providing the applicable Change of Control Participant
at least one year’s notice of such removal or reduction.

3.2 Duration of Participation. A Change of Control Participant shall cease to be
a Change of Control Participant in this Plan B if (a) such Change of Control
Participant is removed as permitted by Section 3.1 of this Plan B or (b) such
Change of Control Participant ceases to be employed by the Company and its
Affiliates under circumstances not entitling such Change of Control Participant
to Change of Control Separation Benefits.

3.3 No Termination of Participation Following Termination Entitling Change of
Control Participant to Benefits Under Plan. Notwithstanding any other provision
of this Plan B, a Change of Control Participant who is entitled, as a result of
a cessation of employment while a Change of Control Participant, to receive
benefits under this Plan B shall remain a Change of Control Participant in this
Plan B (and shall not be subject to a reduction of such Change of Control
Participant’s Change of Control Multiple) until the amounts and benefits payable
under this Plan B have been paid or provided to such Change of Control
Participant in full.

3.4 Special Rules for Non-U.S. Change of Control Participants. The following
provisions apply to Change of Control Participants, if any, whose primary place
of employment is outside the United States (“Non-U.S. Change of Control
Participants”):

(a) The intent of this Plan B is to cover Company employees who come within the
definition of Change of Control Participant whether or not their primary place
of employment is in the United States.

(b) The Company’s intent is to provide Non-U.S. Change of Control Participants
the same levels and amounts of benefits as other Change of Control Participants,
but not more than other Change of Control Participants would be entitled to
under the Plan. It is acknowledged that certain Non-U.S. Change of Control
Participants may be covered by laws outside the U.S., including national,
provincial, and/or local laws, governing the employment relationship between
said Change of Control Participants and the Company. It is further acknowledged
that Non-U.S. Change of Control Participants may have individual or collective
employment agreements that contain applicable employment separation provisions.
However, in no case shall the Company pay any amounts, or provide any benefits,
which are related in any manner to a Change of Control Participant’s separation
of employment from the Company, greater than the amounts or in addition to the
benefits or coverages, otherwise provided for under this Plan B.



--------------------------------------------------------------------------------

(c) Any amounts due to a Non-U.S. Change of Control Participant relating to
employment separation rights or claims under any non-U.S. laws (as generally
referred to above) or any applicable individual or collective employment
agreement shall reduce the amount of cash and benefits due under this Plan (the
“Offset”). Any such reduction shall be made in a manner determined by the
Administrator in its sole discretion to be equivalent in value. For purposes of
description and example and not limitation, such offsetting amounts may be
claims for severance pay, notice, notice pay, redundancy pay, redundancy notice,
severance indemnity, end-of-service payments, wrongful or unfair dismissal
awards/claims, discriminatory termination awards/claims, retaliatory termination
(“victimization”), or other employment termination awards/claims.

(d) If, for any reason, the Offset is not possible, or if any non-U.S. laws or
any individual or collective agreement would require the Company to pay or
provide benefits or coverages greater than an amount otherwise due under this
Plan B, or if any non-U.S. laws, or any individual or collective agreement would
prevent any Non-U.S. Change of Control Participant from effectively and
completely releasing the Company from all claims, then the employee in question
shall become ineligible for any payments or benefits under this Plan
retroactively, nunc pro tunc, and any and all claims under or interests in this
Plan B shall be immediately forfeited.

(e) The provisions of this Section are in addition to the other terms and
conditions of this Plan B. In particular, the requirements of Sections 4.1 and
4.2 must be satisfied by Non-U.S. Change of Control Participants.

ARTICLE IV

SEPARATION BENEFITS

4.1 Right to Change of Control Separation Benefits. A Change of Control
Participant shall be entitled to receive from the Company the Change of Control
Separation Benefits as provided in Section 4.3 of this Plan B if such Change of
Control Participant’s employment with the Company and its Affiliates has been
terminated for any reason specified in Section 4.2(a) of this Plan B, and such
termination occurred either (a) after a Change of Control and on or before the
second anniversary thereof or (b) at the request of a third party who had taken
steps reasonably calculated to effect a Change of Control or in connection with
or anticipation of a Change of Control (a termination of employment described in
this Section 4.1(b), an “Anticipatory Termination”).

4.2 Termination of Employment.

(a) Terminations Which Give Rise to Change of Control Separation Benefits Under
This Plan. Any termination under the following circumstances shall be deemed to
be a termination for a reason specified in this Section 4.2(a):

(i) any involuntary termination of employment of a Change of Control Participant
initiated by the Company and its Affiliates (excluding any transfer to the
Company or an Affiliate thereof) other than for Cause or Disability; or

(ii) any termination of employment by a Change of Control Participant for Good
Reason. For purposes of this Plan B, “Good Reason” shall mean:

(A) the assignment to the applicable Change of Control Participant of any duties
inconsistent in any material respect with such Change of Control Participant’s
position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities, as in effect prior to the Change of
Control (measured by reference to the most significant of those held, exercised,
and assigned during the 180-day period immediately preceding the Change of
Control), or any other action which results in a material diminution in such
position, authority, duties or responsibilities (whether or not occurring solely
as a result of the Company’s ceasing to be a publicly traded entity), excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and that is remedied by the Company promptly after receipt of notice
thereof given by such Change of Control Participant;

(B) a decrease in the applicable Change of Control Participant’s base salary
below the base salary in effect immediately prior to the Change of Control;

(C) a failure, for any fiscal year, to provide the applicable Change of Control
Participant (no later than two and a half months following such fiscal year,
subject to any deferral elected by the Change of Control Participant on terms
compliant with Section 409A) with an annual bonus at least equal to the Average
Annual Bonus, other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and which is remedied promptly after receipt of notice
thereof given by the Change of Control Participant;



--------------------------------------------------------------------------------

(D) a decrease in the aggregate long-term incentive opportunities (at target
levels), including equity- and cash-based programs, below the greatest of those
offered to the applicable Change of Control Participant under the programs in
which such Change of Control Participant participated any time during the
180-day period immediately preceding the Change of Control;

(E) the Company’s requiring the applicable Change of Control Participant to be
based at any office or location 50 or more miles from the location where such
Change of Control Participant was employed immediately preceding the Change of
Control or the Company’s requiring the applicable Change of Control Participant
to travel on Company business to a substantially greater extent than required
immediately prior to the Change of Control; or

(F) any failure by the Company to comply with and satisfy Section 6.1 of this
Plan B.

For purposes of this Section 4.2(a) of this Plan B, (x) a Change of Control
Participant’s ability to terminate employment for Good Reason shall be
conditioned on the Change of Control Participant providing notice of the event
or action giving rise to the right to terminate for Good Reason within 30 days
of becoming aware of such event or action and the Company’s failing to cure such
event or action, if curable, within 30 days of receipt of such notice, (y) any
good faith determination of “Good Reason” made by the Change of Control
Participant shall be conclusive, and (z) a Change of Control Participant’s
mental or physical incapacity following the occurrence of an event described
above in clauses (A) through (F) of Section 4.2(a)(ii) shall not affect such
Change of Control Participant’s ability to terminate employment for Good Reason.
The Company and the applicable Change of Control Participant shall take all
steps necessary (including with regard to any post-termination services by such
Change of Control Participant) to ensure that any termination described in this
Section 4.2(a) constitutes a “separation from service” within the meaning of
Section 409A.

(b) Terminations Which Do Not Give Rise to Change of Control Separation Benefits
Under This Plan. If a Change of Control Participant’s employment is terminated
for Cause or Disability (as those terms are defined below), as a result of the
Change of Control Participant’s death, or due to voluntary termination other
than for Good Reason, such termination shall not be deemed to be a termination
for a reason specified in Section 4.2(a) of this Plan B and the Change of
Control Participant shall not be entitled to Change of Control Separation
Benefits under this Plan B, regardless of the occurrence of a Change of Control;
provided, however, that in the event of any such termination during the two-year
period following a Change of Control, the Change of Control Participant (or the
Change of Control Participant’s estate, as applicable) shall be entitled to
receive Accrued Obligations (except that in the event of a termination by the
Company for Cause or by the Change of Control Participant without Good Reason,
Accrued Obligations shall not for purposes of this sentence include the amount
described in Section 4.3(a)(i)(A)(2) of this Plan B), provided that in the event
that the Change of Control Participant is a Specified Employee and the
termination is due to the Change of Control Participant’s Disability, the
portion of Accrued Obligations described in Section 4.3(a)(i)(A)(2) of this Plan
B shall be paid, with Interest from the Date of Termination, on the first
business day after the date that is six months following such Change of Control
Participant’s “separation from service” within the meaning of Section 409A of
the Code. In addition, in the event of such a termination that is due to death
or Disability, the applicable Change of Control Participant (or such Change of
Control Participant’s estate and/or beneficiaries, as applicable) shall be
entitled to receive death or disability benefits, as applicable, at least equal
to the most favorable benefits provided by the Company and its Affiliates under
such plans, programs, practices and policies relating to death or disability
benefits, as applicable, as in effect with respect to other peer executives and
their beneficiaries at any time during the 180-day period immediately preceding
the Change of Control or, if more favorable to the applicable Change of Control
Participant (or such Change of Control Participant’s estate and/or
beneficiaries, as applicable), as in effect on the date of the Change of Control
Participant’s death or disability with respect to other peer executives of the
Company and its Affiliates and their beneficiaries.

(i) A termination for “Disability” shall have occurred where the applicable
Change of Control Participant is absent from such Change of Control
Participant’s duties with the Company and its Affiliates on a full-time basis
for 180 consecutive business days as a result of incapacity due to mental or
physical illness which is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to such Change of Control
Participant or such Change of Control Participant’s legal representative. In
such event, such Change of Control Participant’s employment with the Company and
its Affiliates shall terminate effective on the 30th day (the “Disability
Effective Date”) after receipt of the applicable Notice of Termination (as
defined in Section 4.2(c) of this Plan B) by the Change of Control Participant,
provided that, within the 30 days after such receipt, the Change of Control
Participant shall not have returned to full-time performance of the Change of
Control Participant’s duties.

(ii) A termination for “Cause” shall have occurred where the applicable Change
of Control Participant is terminated because of:



--------------------------------------------------------------------------------

(A) the willful and continued failure of the Change of Control Participant to
perform substantially the Change of Control Participant’s duties with the
Company and its Affiliates (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Change of Control Participant by the
Board or the Chief Executive Officer of the Company which specifically
identifies the manner in which the Board or the Chief Executive Officer believes
that the Change of Control Participant has not substantially performed the
Change of Control Participant’s duties, or

(B) the Change of Control Participant’s conviction of, or plea of guilty or no
contest to, a felony, or

(C) the Change of Control Participant’s misappropriation or theft of Company
assets, or

(D) the willful engaging by the Change of Control Participant in illegal conduct
or gross misconduct which is materially and demonstrably injurious to the
Company.

For purposes of this Section 4.2(b)(ii), no act or failure to act, on the part
of the Change of Control Participant, shall be considered “willful” unless it is
done, or omitted to be done, by the Change of Control Participant in bad faith
or without reasonable belief that the Change of Control Participant’s action or
omission was in the best interests of the Company. Any act, or failure to act,
based upon authority (A) given pursuant to a resolution duly adopted by the
Board, or if the Company is not the ultimate parent corporation of the Company
and its Affiliates and is not publicly traded, the board of directors of the
ultimate parent of the Company (the “Applicable Board”), (B) except with respect
to an act or failure to act of the Chief Executive Officer, upon the
instructions of the Chief Executive Officer of the Company or a senior officer
of the Company who is senior to the applicable Change of Control Participant, or
(C) based upon the advice of counsel for the Company, shall be conclusively
presumed to be done, or omitted to be done, by the Change of Control Participant
in good faith and in the best interests of the Company. The cessation of
employment of the Change of Control Participant shall not be deemed to be for
Cause unless and until there shall have been delivered to the Change of Control
Participant a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the members of the Applicable Board who are not officers
or employees of the Company at a meeting of the Applicable Board called and held
for such purpose (after reasonable notice is provided to the Change of Control
Participant and the Change of Control Participant is given an opportunity,
together with counsel for the Change of Control Participant, to be heard before
the Applicable Board), finding that, in the good faith opinion of the board, the
Change of Control Participant is guilty of the conduct described in this
Section 4.2(b)(ii), and specifying the particulars thereof in detail.

(c) Notice of Termination. Any termination by the Company for Cause or
Disability, or by a Change of Control Participant for Good Reason, shall be
communicated by a Notice of Termination to the other party. For purposes of this
Plan B, a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Plan B relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Change of Control Participant’s
employment under the provision so indicated and (iii) if the Date of Termination
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than 30 days after the giving of such notice
(except in the case of a termination due to Disability, in which case such date
shall be the Disability Effective Date)). The failure by the Change of Control
Participant or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason, Cause, or Disability
shall not waive any right of the Change of Control Participant or the Company,
respectively, hereunder or preclude the Change of Control Participant or the
Company, respectively, from asserting such fact or circumstance in enforcing the
Change of Control Participant’s or the Company’s rights hereunder.

4.3 Change of Control Separation Benefits.

(a) If a Change of Control Participant’s employment is terminated under the
circumstances set forth in Section 4.1 of this Plan B entitling such Change of
Control Participant to Change of Control Separation Benefits, the Company shall
pay or provide, as the case may be, to such Change of Control Participant the
amounts and benefits set forth in items (i) through (iv) below (the “Change of
Control Separation Benefits”):

(i) the Company shall pay to the Change of Control Participant in a lump sum in
cash within 30 days after the Date of Termination the aggregate of the following
amounts:

(A) the sum of (1) the Change of Control Participant’s base salary through the
Date of Termination to the extent not theretofore paid, and (2) the Change of
Control Participant’s



--------------------------------------------------------------------------------

Average Annual Bonus, multiplied by a fraction, the numerator of which is the
number of days in the current fiscal year through the Date of Termination, and
the denominator of which is 365 (the amounts described in this
Section 4.3(a)(i)(A), the “Accrued Obligations”); and

(B) the amount equal to the product of (1) the Change of Control Multiple and
(2) the sum of (x) the Change of Control Participant’s Annual Base Salary and
(y) the Average Annual Bonus;

(ii) for a number of years after the Change of Control Participant’s Date of
Termination equal to the Change of Control Multiple, or such longer period as
may be provided by the terms of the appropriate plan, program, practice or
policy, the Company shall cause its applicable welfare plans to continue medical
and dental benefits to the Change of Control Participant and/or the Change of
Control Participant’s family at least equal to those which would have been
provided to them in accordance with the plans, programs, practices and policies,
as in effect immediately prior to the Change of Control, or if more favorable to
the Change of Control Participant, as in effect immediately before the Date of
Termination; provided, however, that if the Change of Control Participant
becomes reemployed with another employer and is eligible to receive medical
and/or dental benefits under another employer provided plan, the medical and/or
dental benefits, as applicable, described herein shall be secondary to those
provided under such other plan during such applicable period of eligibility;
and, provided, further, that the benefits provided hereunder shall be provided
in such a manner that such benefits (and the costs and premiums thereof) are
excluded from the Change of Control Participant’s income for federal income tax
purposes. Notwithstanding the foregoing, if the Company reasonably determines
that providing continued coverage under one or more of its welfare benefit plans
contemplated herein could adversely affect the tax treatment of other
participants covered under such plans, or would otherwise have adverse legal
ramifications or adverse economic impact, the Company may, in its discretion,
provide other insurance coverage substantially similar in the aggregate to the
continued coverage otherwise required hereunder.

Notwithstanding the preceding provisions of this Section 4.3(a), in the event
that the Change of Control Participant is a Specified Employee, amounts to be
paid pursuant to Sections 4.3(a)(i)(A)(2) and 4.3(a)(ii) of this Plan B shall be
paid, with Interest from the Date of Termination, on the first business day (the
“Delayed Payment Date”) after the date that is six months following such Change
of Control Participant’s “separation from service” within the meaning of
Section 409A.

(b) Notwithstanding the preceding provisions of this Section 4.3, in the event
the applicable Change of Control is not a Section 409A Change of Control, the
payments under Section 4.3(a)(i)(B) of this Plan B shall be paid as follows:
(i) the amount of such payments that would have been paid under Plan A of this
Program upon a termination described in Section 4.2(a) thereof shall be paid in
installments on the same payment schedule as would have applied under Plan A of
this Program upon such a termination, and (ii) any additional amounts due under
Section 4.3(a)(i)(B) of this Plan B shall be paid in a lump sum in accordance
with the provisions of Section 4.3(a)(i)(B) of this Plan B (subject to the delay
required by the final paragraph of Section 4.3(a), if applicable).

4.4 Net Best Calculation. If it is determined that Change of Control Separation
Benefits are payable hereunder, the Company shall cause its independent auditors
promptly to review, at the Company’s sole expense, the applicability of
Section 4999 of the Code to the Total Payments to be received by the Change of
Control Participant. If such auditors determine that any of the Total Payments
would be subject to the excise tax imposed by Code Section 4999 (or any
successor provision thereto), or any interest or penalties with respect to such
tax, by reason of being “contingent on a change in ownership or control” of the
Company, within the meaning of Section 280G of the Code (or any successor
provision thereto) or to any similar tax imposed by state or local law, or any
interest or penalties with respect to such excise tax (such excise tax, together
with interest and penalties, are hereafter collectively referred to as the
“Excise Tax”), then, if a reduction in the amount of Change of Control
Separation Benefits sufficient to avoid the Excise Tax would result in an
increase in the Total Payments that would be retained by the Change of Control
Participant, net of all applicable taxes, then and only then, the Change of
Control Separation Benefits shall be reduced to the amount that, when considered
with all of the Total Payments taken into account under Section 280G, is One
Dollar ($1.00) less than the smallest sum that would subject the Change of
Control Participant to the Excise Tax. For the avoidance of doubt, in the event
that the amount of payments due to the Change of Control Participant is not so
reduced, the Change of Control Participant and not the Company, shall be solely
responsible for the payment of all taxes, including any Excise Taxes, that
become due thereon.

As used herein, “Total Payments” shall mean, collectively, any payment or
benefit received or to be received by the Change of Control Participant in
connection with a Change of Control of the Company or termination of the Change
of Control Participant’s employment (whether payable pursuant to the terms of
this Plan or any other plan, contract, agreement, or arrangement with the
Company, with any person whose actions result in a Change of Control of the
Company, or with any person constituting a member of an “affiliated group” as
defined in Section 280G(d)(5) of the Code) with the Company or with any person
whose actions result in a Change of Control of the Company. For purposes of
calculating Total Payments, (i) no portion of the Total Payments the receipt or
enjoyment of which the Change of Control Participant shall have effectively
waived in writing prior to the date of payment shall be



--------------------------------------------------------------------------------

taken into account; (ii) no portion of the Total Payments shall be taken into
account which, in the opinion of tax counsel selected by the Company and
acceptable to the Change of Control Participant, does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code; and
(iii) the value of any other non-cash benefit or of any deferred cash payment
included in the Total Payments shall be determined by the Company’s independent
auditors in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code.

4.5 Funding in Certain Circumstances. The Company has established a Supplemental
Benefits Trust with Wells Fargo Bank Minnesota, N.A. as trustee to hold assets
of the Company under certain circumstances as a reserve for the discharge of the
Company’s obligations under this Plan B and certain plans of deferred
compensation of the Company. In the event of a termination entitling a Change of
Control Participant to Change of Control Separation Benefits hereunder, the
Company shall be obligated to immediately contribute such amounts to such trust
as may be necessary to fully fund all benefits that may become due to such
Change of Control Participant under this Article IV (except under
Section 4.3(a)(ii) of this Plan B). All assets held in such trust shall remain
subject only to the claims of the Company’s general creditors whose claims
against the Company are not satisfied because of the Company’s bankruptcy or
insolvency (as those terms are defined in the applicable trust agreement).
Change of Control Participants do not have any preferred claim on, or beneficial
ownership interest in, any assets of the trust before the assets are paid to
them and all rights created under the trust, as under this Plan B, are unsecured
contractual claims of Change of Control Participants against the Company. In the
event the funding of the trust described in this paragraph does not occur, upon
written demand by the applicable Change of Control Participant given at any time
after the Date of Termination, the Company shall deposit in trust with an
institutional trustee designated by the Change of Control Participant in such
demand amounts which may become payable to the Change of Control Participant
pursuant to this Article IV (except under Section 4.3(a)(ii) of this Plan B)
with irrevocable instructions to pay amounts to the Change of Control
Participant when due in accordance with the terms of this Plan B. All fees,
expenses and other charges of any trustee of a trust described in this paragraph
shall be paid by the Company. The trustee of any trust described in this
paragraph shall be entitled to rely conclusively on the Change of Control
Participant’s written statement as to the fact that payments are due under this
Plan B and the amount of such payments. Notwithstanding any other provision of
this paragraph, (x) no trust shall be funded pursuant to this paragraph if the
funding thereof would result in taxable income to any Change of Control
Participant by reason of Section 409A(b) of the Code, and (y) in no event shall
any assets of the trust contemplated by this paragraph at any time be located or
transferred (within the meaning of Section 409A(b) of the Code) outside of the
United States.

4.6 Payment Obligations Absolute. Upon a Change of Control, subject to
Section 4.4(a) of this Plan B, the obligations of the Company to pay or provide
the Change of Control Separation Benefits described in Section 4.3 of this Plan
B shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company and its Affiliates may have
against any Change of Control Participant. In no event shall a Change of Control
Participant be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to a Change of Control Participant
under any of the provisions of this Plan B, nor shall the amount of any payment
under this Plan B be reduced by any compensation earned by a Change of Control
Participant as a result of employment by another employer. Nothing in this Plan
B shall prevent or limit a Change of Control Participant’s continuing or future
participation in any plan, program, policy or practice provided by the Company
and its Affiliates and for which the Change of Control Participant may qualify,
nor shall anything herein limit or otherwise affect such rights as the Change of
Control Participant may have under any contract or agreement with the Company
and its Affiliates. Amounts which are vested benefits or which a Change of
Control Participant is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or any of
its Affiliates at or subsequent to the Date of Termination shall be payable in
accordance with such plan, policy, practice or program or contract or agreement
except as explicitly modified by this Plan B. Without limiting the generality of
the foregoing, a Change of Control Participant’s resignation under this Plan B
with or without Good Reason, shall in no way affect such Change of Control
Participant’s ability to terminate employment by reason of such Change of
Control Participant’s “retirement” under any compensation and benefits plans,
programs or arrangements of the Company and its Affiliates, including without
limitation any retirement or pension plans or arrangements or to be eligible to
receive benefits under any compensation or benefit plans, programs or
arrangements of the Company and its Affiliates or substitute plans adopted by
the Company or its successors, and any termination which otherwise qualifies as
Good Reason shall be treated as such even if it is also a “retirement” for
purposes of any such plan. Notwithstanding the foregoing, if a Change of Control
Participant receives payments and benefits pursuant to Section 4.3(a) of this
Plan B, such Change of Control Participant shall not be entitled to any
severance pay or benefits under any severance plan, program or policy of the
Company and its Affiliates (including Plan A of this Program), unless otherwise
specifically provided therein in a specific reference to this Plan B.

ARTICLE V

CONFIDENTIALITY AND NON-COMPETITION

5.1 Confidentiality. As a condition of participation in this Plan B, all Change
of Control Participants agree to abide by the provisions of this Section 5.1.
Each Change of Control Participant will hold in a fiduciary capacity for the
benefit of the Company all secret or confidential information, knowledge or data
relating to the Company or any of its Affiliates, and their respective



--------------------------------------------------------------------------------

businesses, which shall have been obtained by the Change of Control Participant
during the Change of Control Participant’s employment by the Company or any of
its Affiliates and which shall not be or become public knowledge (other than by
acts by the Change of Control Participant or representatives of the Change of
Control Participant in violation of this paragraph). After termination of the
Change of Control Participant’s employment with the Company, the Change of
Control Participant shall not, without the prior written consent of the Company
or as may otherwise be required by law or legal process, communicate or divulge
any such information, knowledge or data to anyone other than the Company and
those designated by it.

5.2 Non-Competition. As a condition of participation in this Plan B, all Change
of Control Participants agree (and, at the request of the Company, shall enter
into a separate written agreement) to abide by the provisions of this
Section 5.2 in the event of a termination of employment entitling such Change of
Control Participant to Change of Control Separation Benefits. During the
one-year period immediately following any termination of employment which
entitles a Change of Control Participant to Change of Control Separation
Benefits hereunder, such Change of Control Participant shall not enter into
Competition with the Company. For purposes of this Section, “Competition” means
(i) participating, directly or indirectly, as an individual proprietor, partner,
stockholder, officer, employee, director, joint venturer, investor, lender,
consultant or in any capacity whatsoever (within the United States of America)
in a business in competition with any business conducted by the Company or any
of its Affiliates, with regard to which the Change of Control Participant worked
or otherwise had non-incidental responsibilities or had access to non-incidental
confidential information, while employed by the Company or any of its
Affiliates; provided, however, that such participation shall not include:
(x) the mere ownership of not more than 1% of the total outstanding stock of a
publicly held company; (y) the performance of services for any enterprise to the
extent such services are not performed, directly or indirectly, for, or with
regard to, a business unit of the enterprise in the aforesaid competition; or
(z) any activity engaged in with the prior written approval of the Company; or
(ii) directly or indirectly, recruiting, soliciting or inducing, of any employee
or employees of the Company or any of its Affiliates to terminate their
employment with, or otherwise cease their relationship with, the Company or any
of its Affiliates or hiring or assisting another person or entity to hire any
employee of the Company or any of its Affiliates. If any restriction set forth
with regard to Competition is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend over the maximum period of time, range of activities or geographic
area as to which it may be enforceable.

5.3 No Offset. The Company may require that a Change of Control Participant
affirm the requirements of this Article V in connection with receipt of Change
of Control Separation Benefits hereunder, provided that in no event shall an
asserted violation of the provisions of this Article V constitute a basis for
deferring or withholding any amounts otherwise payable to a Change of Control
Participant under this Plan B.

ARTICLE VI

MISCELLANEOUS

6.1 Successors. This Plan shall bind any successor of the Company, its assets or
its businesses (whether direct or indirect, by purchase, merger, consolidation
or otherwise), in the same manner and to the same extent that the Company would
be obligated under this Plan B if no succession had taken place. The Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and to honor this Plan B in the same
manner and to the same extent that the Company would be required to honor it if
no such succession had taken place. The term “Company,” as used in this Plan B,
shall mean the Company as hereinbefore defined and any successor or assignee to
the business or assets which by reason hereof becomes bound by this Plan B.

6.2 Amendment and Termination. The Plan may be terminated or amended in any
respect by resolution adopted by the Committee, provided, that this Plan B may
not, without the consent of all Change of Control Participants, be terminated or
amended in any manner which would adversely affect the rights or potential
rights of Change of Control Participants unless (i) such termination or
amendment takes effect only upon the first anniversary of its adoption (and
becomes null and void in the event of a Change of Control prior to such first
anniversary) and (ii) such termination or amendment is not adopted in connection
with, in anticipation of, during the six-month period prior to, or during the
two-year period (or such longer period as is necessary to ensure that all
potential obligations under this Plan B have been satisfied) following a Change
of Control.

6.3 Legal Fees. The Company agrees to pay as incurred (within 10 days following
the Company’s receipt of an invoice from the applicable Change of Control
Participant), at any time from the date of a Change of Control through such
Change of Control Participant’s remaining lifetime (or, if longer, through the
20th anniversary of the Change of Control), to the full extent permitted by law,
all legal fees and expenses which a Change of Control Participant may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company, such Change of Control Participant or others of the validity or
enforceability of, or liability under, any provision of this Plan B or any
guarantee of performance thereof (including as a result of any contest by the
Change of Control Participant about the amount of any payment pursuant to this
Plan B), plus in each case Interest on any delayed payment;



--------------------------------------------------------------------------------

provided, however, that in connection with a contest initiated by a Change of
Control Participant related to an Anticipatory Termination, if a Change of
Control has not occurred during the pendency of such contest relating to an
Anticipatory Termination (and unless and until such time as a Change of Control
does occur during the 12 months following the date of such Anticipatory
Termination), the Company shall not pay such legal fees and expenses as
incurred, but shall reimburse the Change of Control Participant for such legal
fees and expenses within 30 days following the final resolution of such contest
if the Executive substantially prevails in such contest. In order to comply with
Section 409A, in no event shall payments by the Company under this Section 6.3
be made later than the end of the calendar year next following the calendar year
in which the applicable fees and expenses were incurred (or, in connection with
a contest related to an Anticipatory Termination where such fees are
reimbursable due to the resolution of such contest, following the calendar year
in which such contest is finally resolved), provided that the applicable Change
of Control Participant shall have submitted an invoice for such fees and
expenses at least 10 days before the end of the calendar year next following the
calendar year in which such fees and expenses were incurred (or, in connection
with a contest related to an Anticipatory Termination where such fees are
reimbursable due to the resolution of such contest, following the calendar year
in which such contest is finally resolved). The amount of such legal fees and
expenses that the Company is obligated to pay in any given calendar year shall
not affect the legal fees and expenses that the Company is obligated to pay in
any other calendar year, and a Change of Control Participant’s right to have the
Company pay such legal fees and expenses may not be liquidated or exchanged for
any other benefit.

6.4 Compliance With Law. Notwithstanding anything else contained herein, the
Company shall not be required to make any payment or take any other action
prohibited by law, including, but not limited to, any regulation, directive, or
order of federal or state regulatory authorities.

6.5 Notices. If notice is to be provided to the Company pursuant to the terms of
this Plan B, such notice shall be delivered to the Senior Vice President of
Human Resources, or if otherwise designated, the senior human resources officer
of the Company.

6.6 Employment Status. This Plan does not constitute a contract of employment or
impose on any Change of Control Participant, the Company, or any Affiliate of
the Company any obligation to retain any Change of Control Participant as an
employee.

6.7 Tax Withholding. The Company may withhold from any amounts payable under
this Plan B such Federal, state, local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

6.8 Construction. The invalidity or unenforceability of any provision of this
Plan B shall not affect the validity or enforceability of any other provision of
this Plan B, which shall remain in full force and effect, and any prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The captions of this
Plan B are not part of the provisions hereof and shall have no force or effect.
Neither a Change of Control Participant’s nor the Company’s failure to insist
upon strict compliance with any provision of this Plan B or the failure to
assert any right a Change of Control Participant or the Company may have
hereunder, including, without limitation, the right of the Change of Control
Participant to terminate employment for Good Reason, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this Plan
B.

6.9 Governing Law. This Plan B is not subject to ERISA. This Plan B shall be
governed by and construed in accordance with the laws of the State of Minnesota,
without reference to principles of conflict of laws.

6.10 Section 409A. This Plan B is intended to comply with the requirements of
Section 409A of the Code or an exemption or exclusion therefrom and shall in all
respects be interpreted and administered in accordance with Section 409A of the
Code. If any provision of the Plan would otherwise conflict with or frustrate
this intent, that provision will be interpreted and deemed amended so as to
avoid the conflict. Each payment under this Plan B shall be treated as a
separate payment for purposes of Section 409A of the Code. In no event may a
Participant, directly or indirectly, designate the calendar year of any payment
to be made under this Plan B. All reimbursements and in-kind benefits provided
under this Plan B shall be made or provided in accordance with the requirements
of Section 409A of the Code, including, without limitation, that (i) in no event
shall reimbursements by the Company under this Plan B be made later than the end
of the calendar year next following the calendar year in which the applicable
fees and expenses were incurred, provided, that the applicable Participant shall
have submitted an invoice for such fees and expenses at least 10 days before the
end of the calendar year next following the calendar year in which such fees and
expenses were incurred; (ii) the amount of in-kind benefits that the Company is
obligated to pay or provide in any given calendar year shall not affect the
in-kind benefits that the Company is obligated to pay or provide in any other
calendar year; (iii) the applicable Participant’s right to have the Company pay
or provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (iv) in no event shall the Company’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than the applicable Participant’s remaining lifetime (or if longer,
through the 20th anniversary of the Date of Termination).